Dove, J. Claimant, Walton School of Commerce, seeks to recover the sum of $580.00 for tuition furnished to one Clayton E. Stepp, 16219 Homan, Markham, Illinois. A stipulation was entered into by claimant and respondent as follows : “That claimant, Walton School of Commerce, had rendered services and materials as alleged in claimant’s statement of claim. “That there is lawfully due the claimant the sum of Five Hundred Eighty Dollars ($580.00). “That, as a result of delay in billing by the claimant herein, payment was not made prior to the closing of the biennium appropriation. “That claimant continues to be the sole person interested in this claim, and that no assignment thereof had occurred. “That upon the foregoing agreed case filed herein the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved upon the trial of said issue.” This is a matter of a lapsed appropriation, and this Court has repeatedly held that, where a contract has been (1) properly entered into; (2) service is satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were" entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, Walton School of Commerce, is, therefore, awarded the sum of $580.00.